Case: 12-10894       Date Filed: 10/31/2013       Page: 1 of 9


                                                                      [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT


                                        No. 12-10894


                         D.C. Docket No. 2:11-cv-00111-RWS

AMANDA CRUZ,

                                                           Plaintiff - Appellee,

                                            versus

JOSHUA DAVIDSON,

                                                           Defendant - Appellant.


                      Appeal from the United States District Court
                         for the Northern District of Georgia


                                     (October 31, 2013)

Before PRYOR and ANDERSON, Circuit Judges, and RESTANI, * Judge.

PER CURIAM:

       Plaintiff-Appellee Amanda Cruz (“Cruz”) brought section 1983 claims

*
 Honorable Jane A. Restani, United States Court of International Trade Judge, sitting by
designation.
               Case: 12-10894      Date Filed: 10/31/2013   Page: 2 of 9


against Defendant-Appellant Joshua Davidson (“Davidson”) and others arising from

her arrest and overnight detention in Hall County, Georgia. Cruz claims that she

was improperly detained without probable cause in violation of her Fourth

Amendment rights. Davidson, who was the booking officer, filed a motion to

dismiss the claim against him on the ground of qualified immunity. The district

court denied this motion. For the reasons set forth below, we reverse.

                              I.      BACKGROUND

      Cruz alleges the following facts, which we take as true for purposes of

reviewing a motion to dismiss. Keating v. City of Miami, 598 F.3d 753, 762 (11th

Cir. 2010).

      Cruz was pulled over by Georgia State Patrol Trooper Andy Page (“Page”) for

a possible seatbelt infraction on June 19, 2010, at approximately 7:45 pm. Cruz had

placed the chest restraint of her seatbelt behind her back while at a traffic light and

failed to place it back across her chest before accelerating. During the course of the

stop, Page ran a check for any outstanding warrants. Page informed Cruz that there

was an outstanding warrant for her arrest because of a probation violation and

receipt of stolen property. Cruz protested that there had been a mistake. Page, in

an attempt to verify that Cruz was the person sought in the warrant, then asked Cruz

whether she had any tattoos. Cruz replied that she did not and showed Page her



                                           2
               Case: 12-10894     Date Filed: 10/31/2013    Page: 3 of 9


arms and legs to prove that she did not. Without further explanation, Cruz was

placed in handcuffs and taken to Page’s patrol car.

      While in the patrol car, Cruz saw that Page’s computer screen showed a

woman that did not match her appearance. She also heard over the police radio that

the warrant had been issued for a woman who was born on November 18, 1979, had

light red hair, was 5’ 1” in height, and had tattoos on her arm and legs. Cruz, as

noted on her driver’s license, was born on February 7, 1978, has dark brown hair, is

4’ 8” in height, and has no tattoos. Despite Cruz’s additional protestations, Page

informed her that she would be taken to jail so that someone could investigate

further.

      Cruz was taken to Hall County Jail, where she was booked by Davidson.

Cruz told Davidson that there had been a mistake regarding the warrant, but

Davidson did not respond and placed her in a holding cell. After an hour in the

holding cell, Cruz was brought out and questioned. Davidson and four to five other

jailors asked questions about her date of birth, height, tattoos, and social security

number while looking at an image on a computer screen. The other jailors

commented that Cruz did not match the description or the picture on the computer

screen, and Cruz again asserted that there were no warrants for her arrest. Davidson

then gave Cruz a ticket signed by Page for a safety restraint violation and returned



                                           3
                  Case: 12-10894    Date Filed: 10/31/2013   Page: 4 of 9


her to the holding cell.

      Cruz was detained for the remainder of the night and was released after her

mother posted a cash bond for $120.00 for the seatbelt charge. The only charge

against her was the seatbelt violation, which, upon conviction, carried no jail time,

but rather a maximum penalty of $15.00. The Hall County State Court eventually

dismissed the seatbelt violation charge.

            II.      JURISDICTION AND STANDARD OF REVIEW

      The district court had jurisdiction over this 42 U.S.C. § 1983 action pursuant

to 28 U.S.C. § 1331. This court has jurisdiction under 28 U.S.C. § 1291 over the

interlocutory appeal of the denial of qualified immunity as a collateral order under

Mitchell v. Forsyth, 472 U.S. 511, 530 (1985).

      We review de novo a district court’s denial of a motion to dismiss on qualified

immunity grounds. Keating, 598 F.3d at 762. We must “determine whether the

complaint alleges a clearly established constitutional violation, accepting the facts

alleged in the complaint as true, drawing all reasonable inferences in the plaintiff’s

favor, and limiting our review to the four corners of the complaint.” Id.

                                   III.   DISCUSSION

      “Under the doctrine of qualified immunity, government officials acting within

their discretionary authority are immune from suit unless the official’s conduct



                                            4
                Case: 12-10894      Date Filed: 10/31/2013      Page: 5 of 9


violates clearly established federal statutory or constitutional rights of which a

reasonable person would have known.” Keating, 598 F.3d at 762 (internal

quotation marks and brackets omitted). To avoid dismissal on qualified immunity

grounds, the plaintiff’s allegations must demonstrate both (1) a constitutional

violation and (2) that the violation was clearly established. Id. Reviewing Cruz’s

complaint in the light most favorable to her, we determine that Cruz has not alleged

a constitutional violation.

       Cruz alleges that Davidson violated her Fourth Amendment right to be free

from unreasonable seizures when he failed to release her after obtaining information

indicating that she was not the subject of the outstanding warrant, arguing that

Davidson lacked probable cause to detain her from that point forward. Davidson,

in his motion to dismiss, argued two points. First, Davidson argued that Cruz’s

continued detention was justified independently by the traffic citation. Second,

Davidson argued that he was justified in detaining Cruz because there was sufficient

similarity between Cruz and the wanted person and that the overnight detention was

not long enough to trigger any Fourth Amendment rights.1 In the district court’s

original order denying Davidson’s motion, the district court only considered, and

rejected, Davidson’s second argument. In its order denying Davidson’s motion for

1
  As will be explained below, Davidson’s first argument entitles him to qualified immunity. We
therefore do not consider his second argument.


                                              5
               Case: 12-10894      Date Filed: 10/31/2013    Page: 6 of 9


reconsideration, the district court held that:

      the allegations of the Amended Complaint . . . demonstrate that
      Plaintiff was not detained overnight for a violation of the seat belt law,
      but rather was detained pursuant to the arrest warrant and Defendants’
      mistaken belief that Plaintiff was the person for whom the warrant had
      been issued.

Dist. Ct. DE 31 at 8–9 (footnote omitted). To support its conclusion, the district

court noted that Cruz was not handcuffed by Page until Page had checked for

outstanding warrants and that the questioning by Davidson at the jail apparently was

to determine whether Cruz matched the person in the arrest warrant.

      The Fourth Amendment provides in part that “[t]he right of the people to be

secure in their persons . . . against unreasonable . . . seizures, shall not be violated.”

In the usual case, a seizure is reasonable if it is based on probable cause. Whren v.

United States, 517 U.S. 806, 817 (1996). The Supreme Court in Ashcroft v.

al-Kidd emphasized that “Fourth Amendment reasonableness is predominantly an

objective inquiry. We ask whether the circumstances, viewed objectively, justify

the challenged action. If so, that action was reasonable whatever the subjective

intent motivating the relevant officials.” __ U.S. __, 131 S. Ct. 2074, 2080 (2011)

(internal quotation marks, citations, and brackets omitted).

      The facts as alleged in Cruz’s Amended Complaint establish that her

detention was objectively reasonable, because Davidson had probable cause to



                                            6
              Case: 12-10894     Date Filed: 10/31/2013    Page: 7 of 9


believe that Cruz violated the seatbelt law. Cruz claims that her Fourth

Amendment rights were violated by Davidson only when she was placed back in the

holding cell after Davidson had questioned her. Her Amended Complaint,

however, states: “Davidson ignored the other jailors and gave Cruz a ticket (Citation

No. E00195903) signed by Page for the offense of safety restraint violation, Code

Section 40-8-76.1, of the state law. Cruz was put back in the holding cell.” Am.

Compl. ¶ 23. Her Amended Complaint also states that she was charged with the

seatbelt violation. Although Cruz notes that the charges were eventually dismissed

in court, she does not argue that probable cause was lacking to arrest and detain her

on that count. Rather, she argues that she was not arrested and detained on this

basis, but on the basis of the warrant issued for a different person. Her claim goes

to the subjective motivations of Davidson in detaining her, and the Supreme Court

has emphasized that the subjective intent of an officer is irrelevant as long as his

actions are objectively reasonable. See al-Kidd, __ U.S. at __, 131 S. Ct. at 2079,

2083 (finding arrest under material witness statute objectively reasonable when it

was authorized by a warrant issued upon individualized suspicion that plaintiff was a

material witness, despite plaintiff’s allegations that arrest was pretext). Cruz’s

Amended Complaint shows that Davidson had probable cause to believe that she

had violated the seatbelt law. Whatever Davidson’s subjective motivations might



                                           7
               Case: 12-10894     Date Filed: 10/31/2013    Page: 8 of 9


have been in detaining her, her detention was objectively reasonable.

      To the extent that Cruz argues that the seatbelt violation could not form the

basis for her continued detention, this argument is without merit. Cruz notes that

she was held overnight for a crime that carried no jail time and a maximum of a

$15.00 fine. The Supreme Court in Atwater v. City of Lago Vista held, however,

that a police officer did not violate the Fourth Amendment when he effectuated a

custodial arrest for a seatbelt violation that carried no jail time and a maximum

$50.00 fine. 532 U.S. 318, 323–24, 354 (2001). The Supreme Court also has held

that a custodial arrest does not violate the Fourth Amendment even if the crime for

which the person is arrested is not an arrestable offense under state law. Virginia v.

Moore, 553 U.S. 164, 176 (2008). Therefore, to the extent Cruz argues that her

detention cannot be justified objectively because it was a minor offense or because

her detention was not authorized under Georgia law, her argument fails. There was

probable cause to believe that Cruz committed a crime, namely a violation of the

seatbelt law, and that alone is sufficient to justify her detention for the purposes of

the Fourth Amendment.

                                IV.   CONCLUSION

      Cruz has failed to sufficiently allege a violation of the Fourth Amendment.

Whatever Davidson’s subjective motivations might have been, he objectively was



                                           8
              Case: 12-10894     Date Filed: 10/31/2013   Page: 9 of 9


justified in detaining Cruz for the seatbelt violation. Because Cruz has not alleged a

violation of the Fourth Amendment by Davidson, Davidson is entitled to qualified

immunity. The denial of qualified immunity therefore is

      REVERSED.




                                          9